
	

113 HR 1428 IH: Comprehensive Immunosuppressive Drug Coverage for Kidney Transplant Patients Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1428
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Burgess (for
			 himself, Mr. Kind,
			 Mrs. Blackburn,
			 Mr. Marino,
			 Mr. Cassidy,
			 Mr. Young of Florida,
			 Mr. Crenshaw,
			 Mr. McDermott,
			 Mr. Bachus,
			 Mr. Grimm,
			 Mr. Wolf, Mr. Tiberi, Mr.
			 Loebsack, Mr. Cooper,
			 Mr. Himes,
			 Mrs. Capps,
			 Mr. Takano,
			 Mr. Cummings,
			 Mr. Hastings of Florida,
			 Mr. Holt, Mrs. Davis of California,
			 Ms. Eshoo, and
			 Mr. David Scott of Georgia) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide Medicare entitlement to immunosuppressive drugs for kidney transplant
		  recipients.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Immunosuppressive Drug
			 Coverage for Kidney Transplant Patients Act of
			 2013.
		2.Medicare
			 entitlement to immunosuppressive drugs for kidney transplant
			 recipients
			(a)Kidney
			 transplant recipientsSection 226A(b)(2) of the Social Security
			 Act (42 U.S.C. 426–1(b)(2)) is amended by inserting (except for
			 eligibility for enrollment under part B solely for purposes of coverage of
			 immunosuppressive drugs described in section 1861(s)(2)(J)) before
			 , with the thirty-sixth month.
			(b)Individuals
			 eligible only for coverage of immunosuppressive drugs
				(1)In
			 generalSection 1836 of the Social Security Act (42 U.S.C. 1395o)
			 is amended—
					(A)by striking
			 Every and inserting (a)
			 In
			 general.—Every; and
					(B)by inserting at
			 the end the following new subsection:
						
							(b)Individuals
				eligible for immunosuppressive drug coverageBeginning on January
				1, 2014, every individual whose insurance benefits under part A have ended
				(whether before, on, or after such date) by reason of section 226A(b)(2) is
				eligible for enrollment in the insurance program established by this part
				solely for purposes of coverage of immunosuppressive
				drugs.
							.
					(2)Conforming
			 amendmentSections 1837, 1838, and 1839 of the Social Security
			 Act (42 U.S.C. 1395(o), 42 U.S.C. 1395(p), 42 U.S.C. 1395(q)) are each amended
			 by striking 1836 and inserting 1836(a) each place
			 it appears.
				(c)Enrollment for
			 individuals only eligible for coverage of immunosuppressive
			 drugsSection 1837 of the Social Security Act (42 U.S.C. 1395(p))
			 is amended by adding at the end the following new subsection:
				
					(m)(1)Any individual who is
				eligible under section 1836(b) to enroll in the medical insurance program
				established under this part for purposes of coverage of immunosuppressive drugs
				may enroll only in such manner and form as may be prescribed by regulations,
				and only during an enrollment period described in this subsection.
						(2)An individual described in paragraph
				(1) may enroll beginning on the first day of the third month before the month
				in which the individual first satisfies section 1836(b).
						(3)An individual described in paragraph
				(1) whose entitlement for hospital insurance benefits under part A ends by
				reason of section 226A(b)(2) on or after January 1, 2014, shall be deemed to
				have enrolled in the medical insurance program established by this part for
				purposes of coverage of immunosuppressive
				drugs.
						.
			(d)Coverage period
			 for individuals only eligible for coverage of immunosuppressive drugs
				(1)In
			 generalSection 1838 of the Social Security Act (42 U.S.C.
			 1395(q)) is amended by adding at the end the following new subsection:
					
						(g)In the case of an
				individual described in section 1836(b), the following rules shall
				apply:
							(1)In the case of
				such an individual who is deemed to have enrolled in part B for coverage of
				immunosuppressive drugs under section 1837(m)(3), such individual’s coverage
				period shall begin on the first day of the month in which the individual first
				satisfies section 1836(b).
							(2)In the case of
				such an individual who enrolls in part B for coverage of immunosuppressive
				drugs under section 1837(m)(2), such individual’s coverage period shall begin
				on the first day of the month in which the individual first satisfies section
				1836(b) or the month following the month in which the individual so enrolls,
				whichever is later.
							(3)The provisions of
				subsections (b) and (d) shall apply with respect to an individual described in
				paragraph (1) or (2).
							(4)In addition to the
				reasons for termination under subsection (b), the coverage period of an
				individual described in paragraph (1) or (2) shall end when the individual
				becomes entitled to benefits under this title under section 226(a), 226(b), or
				226A.
							.
				(2)Conforming
			 amendmentsSection 1838(b) is amended in the matter following
			 paragraph (2) by adding or section 1837(m)(3) after
			 section 1837(f) each place it appears.
				(e)Premiums for
			 individuals only eligible for coverage of immunosuppressive
			 drugsSection 1839 of the Social Security Act (42 U.S.C. 1395r)
			 is amended—
				(1)in subsection (b),
			 by adding at the end the following new sentence: No increase in the
			 premium shall be effected for individuals who are enrolled pursuant to section
			 1836(b) for coverage only of immunosuppressive drugs.; and
				(2)by adding at the
			 end the following new subsection:
					
						(j)Determination of
				premium for individuals only eligible for coverage of immunosuppressive
				drugsThe Secretary shall, during September of each year,
				determine and promulgate a monthly premium rate for the succeeding calendar
				year for individuals who enroll only for the purpose of coverage of
				immunosuppressive drugs under section 1836(b). Such premium shall be equal to
				35 percent of the monthly actuarial rate for enrollees age 65 and over,
				determined according to paragraph (1), for that succeeding calendar year. The
				monthly premium of each individual enrolled for coverage of immunosuppressive
				drugs under section 1836(b) for each month shall be the amount promulgated in
				this subsection. Such amount shall be adjusted in accordance with subsections
				(c) and
				(f).
						.
				(f)Government
			 contributionSection 1844(a) of the Social Security Act (42
			 U.S.C. 1395(w)) is amended—
				(1)in paragraph (3),
			 by striking the period at the end and inserting ; plus;
				(2)by adding at the
			 end the following new paragraph:
					
						(4)a Government contribution equal to the
				estimated aggregate reduction in premiums payable under part B that results
				from establishing the premium at 35 percent of the actuarial rate under section
				1839(j) instead of 50 percent of the actuarial rate for individuals who enroll
				only for the purpose of coverage of immunosuppressive drugs under section
				1836(b).
						;
				and
				(3)by adding at the
			 end the following flush matter:
					
						The
				Government contribution under paragraph (4) shall be treated as premiums
				payable and deposited for purposes of subparagraphs (A) and (B) of paragraph
				(1)..
				(g)Extension of
			 secondary payer requirements for ESRD beneficiaries eligible for coverage of
			 immunosuppressive drugsSection 1862(b)(1)(C) (42 U.S.C.
			 1395(y)(b)(1)) is amended by adding at the end the following new sentence:
			 With regard to immunosuppressive drugs furnished to an individual who
			 enrolls for the purpose of coverage of immunosuppressive drugs under section
			 1836(b) on or after January 1, 2014, this subparagraph shall apply without
			 regard to any time limitation, except that when such individual becomes
			 entitled to benefits under this title under sections 226(a) or 226(b), or
			 entitled to or eligible for benefits under this title under section 226A, the
			 provisions of subparagraphs (A) and (B), and the time limitations under this
			 subparagraph, respectively, shall apply..
			(h)Ensuring
			 coverage under the Medicare savings programSection 1905(p)(1)(A)
			 of the Social Security Act (42 U.S.C. 1396d(p)(1)(A)) is amended by inserting
			 or an individual who is enrolled under part B for the purpose of
			 coverage of immunosuppressive drugs under section 1836(b) after
			 section 1818.
			(i)Part
			 DSection 1860D–1(a)(3)(A) of the Social Security Act (42 U.S.C.
			 1395w–101(a)(3)(A)) is amended by inserting (but not including an
			 individual enrolled solely for coverage of immunosuppressive drugs under
			 section 1836(b)) before the period at the end.
			
